Title: Bernard Peyton to James Madison, 30 July 1833
From: Peyton, Bernard
To: Madison, James


                        
                            
                                Dear Sir—
                            
                            
                                
                                    Richmond
                                
                                30 July 1833.
                            
                        
                        I have forwarded by Aleck in good order To your address Two Boxes Candles, Two <...> Lim<...> one
                            Small Bundle Silk Two reams writing paper One Keg rice One Keg Mace Pepper Cinnamon Jug blue &c. &c. and
                            Four Bundles Cotton Yarn Yours very respectfully
                        
                            
                                Bernard Peyton
                            by J. G. Lipscomb
                        
                    I Received of Aleck Two Hhds Tobco.B. P
                        pr ⅌ J. G. L.
                        